257 F.Supp.2d 699 (2004)
Porfirio O. BELLIARD, Plaintiff,
v.
The ROYAL BANK OF SCOTLAND PLC, Defendant.
No. 00 CIV. 1502(VM).
United States District Court, S.D. New York.
April 16, 2003.
Scott W. Epstein, Esq., New York City, for Plaintiff.
David B. Newman, Sonnenschein, Nath & Rosenthal, Lorienton N.A. Palmer, Schindel, Farman & Lipsius LLP, New York City, for Defendant.

DECISION AND ORDER
MARRERO, District Judge.
Plaintiff Porfirio 0. Belliard ("Belliard") has moved pursuant to Fed.R.Civ.P. 59(e) and the Court's Local Civil Rule 6.3 for reconsideration and reargument with respect to the Court' Decision and Order dated February 25, 2003 dismissing this action pursuant to Fed.R.Civ.P. 41 for failure to prosecute. In this connection, the Court has considered Belliard's motion and defendant's opposition. Applying the criteria relevant to evaluation of such motions, see Montanile v. National Broadcasting Co., 216 F.Supp.2d 341 (S.D.N.Y. 2002), aff'd, 57 Fed. Appx. 27, 2003 WL 328825 (2d Cir.2003), the Court denies the request.
Belliard does not point to any compelling facts or controlling authority the Court misunderstood or overlooked. *700 Whether or not Belliard's counsel was personally present at the September 26, 2002 conference with the Court, he provides no sufficient explanation for the repeated instances cited by the Court in which Bernard and/or his counsel did not appear at scheduled conferences or depositions or otherwise missed deadlines without explanation and without excusal by the Court.

ORDER
For the reasons stated above and in the Court's Decision, Belliard's motion for reconsideration is DENIED.
SO ORDERED.